Deaderick, J.,
delivered the opinion of the court.
The action was begun by plaintiff before a justice of thé peace of Weakley county, where judgment was rendered in favor of defendant, and plaintiff appealed to the Circuit Court, taking the pauper oath instead of executing an appeal bond. Defendant moved to dismiss the appeal in Circuit Court, which motion was overruled, and, upon trial, verdict and judgment were rendered against defendant, and he brings the case to this court by writ of error.
It has been held by this court in 3 Sneed, 131, that a next friend cannot prosecute a suit on behalf of an infant without giving bond and security for costs.
*431The affidavit in this ease is defective in form, and although signed by the infant and his next friend, it purports on its face to be made by the next friend alone. It follows that the court below, in refusing to dismiss the appeal, erred.
. The judgment of the Circuit Court must therefore be reversed, and the cause dismissed at the costs of S. L. Brooks, next friend, etc.